This is an appeal by claimant from a decision of the State Industrial Board, noticed October 8,1938, disallowing his claim for further disability. Claimant was employed by J. W. Kiesling & Son, Inc., as a mechanic on elevators. On December 17, 1929, while lifting up a machine he sustained injuries to his back for which an award was made. On July 27, 1931, while working for the same employer he jumped off a window sill and had a recurrence of the back injury. He received an award for this disability. On January 2, 1935, while working for his present employers and while lifting boxes of coffee he asserted that he had a recurrence of his back injury. He testified: “ This is the eighth case. I get always the same trouble.” The medical testimony amply sustains the finding that claimant received no injury on January 2,1935, for which he claims compensation. Decision unanimously affirmed.